                                       Case 3:18-cr-00009-WHA Document 170 Filed 07/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                  Plaintiff,                           No. CR 18-0009 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   AMIR BAKHTIARI,                                     ORDER RE MOTION TO REDUCE
                                                                                           SENTENCE
                                  14                  Defendant.

                                  15

                                  16        In October 2019, the court sentenced defendant Amir Bakhtiari to 54 months in custody

                                  17   for wire fraud and filing a false tax return. He has been in custody for approximately six

                                  18   months. He now moves for release stating that his medical conditions heighten his risk for

                                  19   contracting COVID-19.

                                  20        Regardless of whether defendant’s letter to case manager Amanda Floyd sufficiently

                                  21   exhausted his administrative remedies under the First Step Act and regardless of whether

                                  22   exhaustion is required, this order finds defendant has not demonstrated that the Section 3553

                                  23   factors warrant his release.

                                  24        In determining whether to modify a term of imprisonment, courts must consider the

                                  25   factors in Section 3553(a) and find that “extraordinary and compelling reasons warrant such a

                                  26   reduction,” “and that such a reduction is consistent with applicable policy statements issued by

                                  27   the Sentencing Commission.”

                                  28
                                       Case 3:18-cr-00009-WHA Document 170 Filed 07/14/20 Page 2 of 2




                                   1         In turn, the relevant policy statement provides in part that extraordinary and compelling

                                   2   reasons exist when:

                                   3                (i) The defendant is suffering from a terminal illness (i.e., a serious
                                                    and advanced illness with an end of life trajectory). A specific
                                   4                prognosis of life expectancy (i.e., a probability of death within a
                                                    specific time period) is not required. Examples include metastatic
                                   5                solid-tumor cancer, amyotrophic lateral sclerosis (ALS), endstage
                                                    organ disease, and advanced dementia.
                                   6
                                                    (ii) The defendant is—
                                   7                        (I) suffering from a serious physical or medical condition,
                                                            (II) suffering from a serious functional or cognitive
                                   8                        impairment, or
                                                            (III) experiencing deteriorating physical or mental health
                                   9                        because of the aging process, that substantially diminishes
                                                            the ability of the defendant to provide self-care within the
                                  10                        environment of a correctional facility and from which he or
                                                            she is not expected to recover.
                                  11

                                  12   USSG § 1B1.13 cmt. n.1.
Northern District of California
 United States District Court




                                  13        Defendant here allegedly suffers from Type II diabetes, borderline high blood pressure,

                                  14   possible hypertension and high cholesterol, and early onset dementia and Alzheimer’s. These

                                  15   are mild conditions at best, some of which do not even heighten defendant’s risk for COVID-

                                  16   19, and thus do not warrant a drastic slashing of his 54-month custodial sentence, especially

                                  17   given that at the time of the motion hearing, there was only one active COVID-19 case out of

                                  18   approximately 1,500 inmates at CI North Lake where defendant is housed.

                                  19        This motion is accordingly DENIED without prejudice to a further motion in the future

                                  20   once defendant has served a more significant portion of his sentence.

                                  21

                                  22        IT IS SO ORDERED.

                                  23

                                  24   Dated: July 14, 2020.

                                  25

                                  26
                                                                                               WILLIAM ALSUP
                                  27                                                           UNITED STATES DISTRICT JUDGE
                                  28
                                                                                       2
